Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/666,800, which was filed 10/29/19. Claims 1-20 are pending in the application and have been considered.


35 USC § 101 Analysis (NOT A REJECTION)
According to paragraph [0109] on page 29, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Accordingly, claims 11-18, which are directed to a computer program product comprising a computer readable storage medium, are considered to encompass only statutory embodiments. This is solely for clarity of the record and is NOT a rejection.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rigouts Terryn, A., et al. (“Dutch Hypernym Detection: Does Decompounding Help?” In Proceedings of the second joint workshop on language and ontology & terminology and knowledge structures, 2016), herein referred to as “Terryn” in view of Wang et al. (“An Attention-based Bi-GRU-CapsNet Model for Hypernymy Detection between Compound Entities”. 2018 IEEE International Conference on Bioinformatics and Biomedicine, December 3-6, 2018).

Consider claim 1, Terryn discloses a computer-implemented method comprising: 
receiving a corpus of electronic text (the development corpus consists of texts for the dredging and financial domains in Dutch, Section 2. Data Set Construction, page 2); 
parsing a preliminary candidate list of hyponym-hypernym pairs from the corpus (the current system takes as input a list of automatically extracted terms and a linguistically preprocessed corpus, and generates a list of hypernym-hypernym tuples, Section 3.2. Hypernym Detection, page 2); 
generating a preliminary super-term-sub-term glossary from the corpus, the preliminary super-term-sub-term glossary containing one or more super-term-sub-term pairs (decompounding nested compounds, section 3.2.3 Decompounding Module, pages 3-4); 
filtering out a super-term-sub-term pair from the preliminary super-term-sub-term glossary, responsive to detecting that the super-term-sub-term pair is not a candidate for hyponym-hypernym pair, to generate a final super-term-sub-term glossary (filtering with PoS tags and termhood score, page 4, Section 4.2 Improving precision, page 4); 
combining the preliminary candidate list of hyponym-hypernym pairs and the final super-term-sub-term glossary to generate a final list of hyponym-hypernym pairs (the pattern-based and morphosyntactic modules results are combined with the results from decompounding module to generate the combined list of relations found in the development set, pages 2-4, sections 3.2.1 Pattern-based Module, 3.2.2 Morpho-syntactic Module, and 3.2.3 Decompounding module, as well as section 4.1. Improving Recall, which describes the combination of results, page 4).
identifying a hypernym given a new electronic text (considering the test set of technical manual text as the “new electronic text”, the pattern-based and morphosyntactic modules combined were able to find 266 relations… the decompounding module on its own already found 230 correct relations… all three modules combined achieved a score of 410 correctly identified relations, section 4.1. Improving Recall, page 4).
Terryn does not specifically mention training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set.
Wang discloses training an artificial neural network using a list of hyponym-hypernym pairs as a training data set (the English corpus is constructed by extracting clinical finding pairs in SNOMED CT, with hypernymy symptom pairs as positive instances, and the model is trained by an adaptive learning rate method AdaDelta, page 4, Section IV. Computational Results, Subsections A. Datasets and B. Experimental settings, page 1034, see Section III. pages 1032 and 1033 for details of the artificial neural network model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn by training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set in order to better perform natural language tasks such as taxonomy creation, question answering, and sentence similarity estimation, as suggested by Wang (page 1031, Section 1. Introduction).

Consider claim 11, Terryn discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device (processor executing instructions on memory are implicit to, at the very least, storing and “automatically” processing the development corpus, page 2, Section 2. Data Set Construction) to: 
receive a corpus of electronic text (the development corpus consists of texts for the dredging and financial domains in Dutch, Section 2. Data Set Construction, page 2); 
parse a preliminary candidate list of hyponym-hypernym pairs from the corpus (the current system takes as input a list of automatically extracted terms and a linguistically preprocessed corpus, and generates a list of hypernym-hypernym tuples, Section 3.2. Hypernym Detection, page 2); 
generate a preliminary super-term-sub-term glossary from the corpus, the preliminary super-term-sub-term glossary containing one or more super-term-sub-term pairs (decompounding nested compounds, section 3.2.3 Decompounding Module, pages 3-4); 
filter out a super-term-sub-term pair from the preliminary super-term-sub-term glossary, responsive to detecting that the super-term-sub-term pair is not a candidate for hyponym-hypernym pair, to generate a final super-term-sub-term glossary (filtering with PoS tags and termhood score, page 4, Section 4.2 Improving precision, page 4); 
combine the preliminary candidate list of hyponym-hypernym pairs and the final super-term-sub-term glossary to generate a final list of hyponym-hypernym pairs (the pattern-based and morphosyntactic modules results are combined with the results from decompounding module to generate the combined list of relations found in the development set, pages 2-4, sections 3.2.1 Pattern-based Module, 3.2.2 Morpho-syntactic Module, and 3.2.3 Decompounding module, as well as section 4.1. Improving Recall, which describes the combination of results, page 4).
identify a hypernym given a new electronic text (considering the test set of technical manual text as the “new electronic text”, the pattern-based and morphosyntactic modules combined were able to find 266 relations… the decompounding module on its own already found 230 correct relations… all three modules combined achieved a score of 410 correctly identified relations, section 4.1. Improving Recall, page 4).
Terryn does not specifically mention training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set.
Wang discloses training an artificial neural network using a list of hyponym-hypernym pairs as a training data set (the English corpus is constructed by extracting clinical finding pairs in SNOMED CT, with hypernymy symptom pairs as positive instances, and the model is trained by an adaptive learning rate method AdaDelta, page 4, Section IV. Computational Results, Subsections A. Datasets and B. Experimental settings, page 1034, see Section III. pages 1032 and 1033 for details of the artificial neural network model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn by training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set for reasons similar to those for claim 1.

Consider claim 19, Terryn discloses a system comprising a hardware processor; a memory device coupled with the hardware processor (processor and memory are implicit to storing and “automatically” processing the development corpus, page 2, Section 2. Data Set Construction); the hardware processor configured to at least:
receive a corpus of electronic text (the development corpus consists of texts for the dredging and financial domains in Dutch, Section 2. Data Set Construction, page 2); 
parse a preliminary candidate list of hyponym-hypernym pairs from the corpus (the current system takes as input a list of automatically extracted terms and a linguistically preprocessed corpus, and generates a list of hypernym-hypernym tuples, Section 3.2. Hypernym Detection, page 2); 
generate a preliminary super-term-sub-term glossary from the corpus, the preliminary super-term-sub-term glossary containing one or more super-term-sub-term pairs (decompounding nested compounds, section 3.2.3 Decompounding Module, pages 3-4); 
filter out a super-term-sub-term pair from the preliminary super-term-sub-term glossary, responsive to detecting that the super-term-sub-term pair is not a candidate for hyponym-hypernym pair, to generate a final super-term-sub-term glossary (filtering with PoS tags and termhood score, page 4, Section 4.2 Improving precision, page 4); 
combine the preliminary candidate list of hyponym-hypernym pairs and the final super-term-sub-term glossary to generate a final list of hyponym-hypernym pairs (the pattern-based and morphosyntactic modules results are combined with the results from decompounding module to generate the combined list of relations found in the development set, pages 2-4, sections 3.2.1 Pattern-based Module, 3.2.2 Morpho-syntactic Module, and 3.2.3 Decompounding module, as well as section 4.1. Improving Recall, which describes the combination of results, page 4).
identify a hypernym given a new electronic text (considering the test set of technical manual text as the “new electronic text”, the pattern-based and morphosyntactic modules combined were able to find 266 relations… the decompounding module on its own already found 230 correct relations… all three modules combined achieved a score of 410 correctly identified relations, section 4.1. Improving Recall, page 4).
Terryn does not specifically mention training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set.
Wang discloses training an artificial neural network using a list of hyponym-hypernym pairs as a training data set (the English corpus is constructed by extracting clinical finding pairs in SNOMED CT, with hypernymy symptom pairs as positive instances, and the model is trained by an adaptive learning rate method AdaDelta, page 4, Section IV. Computational Results, Subsections A. Datasets and B. Experimental settings, page 1034, see Section III. pages 1032 and 1033 for details of the artificial neural network model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn by training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set for reasons similar to those for claim 1.

Consider claim 2, Terryn discloses the electronic text is unstructured text data (news articles from the business newspaper De Tijd, page 2, Section 2. Data Set Construction).

Consider claim 3, Terryn discloses a linguistic pattern matching technique is performed to identify the preliminary candidate list of hyponym-hypernym pairs in the electronic text (pages 2-3, Section 3.2.1, Pattern-based Module).

Consider claim 4, Terryn discloses a linguistic pattern matching technique is performed to generate the preliminary super-term-sub-term glossary from the corpus containing one or more super-term-sub-term pairs (The compound splitting tool determines a list of eligible compound constituents, i.e. patterns, on the basis of word frequency information, pages 3-4, Section 3.2.3 Decompounding Module).

Consider claim 6, Terryn discloses learning a hypernym sub-term from a hyponym super-term (e.g. knoppen is a hypernym of bedieningsknoppen, page 3, section 3.2.3 Decompounding Module).
Terryn does not specifically mention training a sequence-to-sequence artificial neural network using a list of hyponym-hypernym pairs as a training data set.
Wang discloses training an artificial neural network using a list of hyponym-hypernym pairs as a training data set (the English corpus is constructed by extracting clinical finding pairs in SNOMED CT, with hypernymy symptom pairs as positive instances, and the model is trained by an adaptive learning rate method AdaDelta, page 4, Section IV. Computational Results, Subsections A. Datasets and B. Experimental settings, page 1034, see Section III. pages 1032 and 1033 for details of the artificial neural network model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn by training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set for reasons similar to those for claim 1.

Consider claim 10, Terryn does not, but Wang discloses running the artificial neural network in inference phase to identify a hypernym given a new electronic text (running the model on the test set, Table 1, page 1034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn by running the artificial neural network in inference phase to identify a hypernym given a new electronic text for reasons similar to those for claim 1.

Consider claim 12, Terryn discloses the electronic text is unstructured text data (news articles from the business newspaper De Tijd, page 2, Section 2. Data Set Construction).
Consider claim 14, Terryn discloses learning a hypernym sub-term from a hyponym super-term (e.g. knoppen is a hypernym of bedieningsknoppen, page 3, section 3.2.3 Decompounding Module).
Terryn does not specifically mention training a sequence-to-sequence artificial neural network using a list of hyponym-hypernym pairs as a training data set.
Wang discloses training an artificial neural network using a list of hyponym-hypernym pairs as a training data set (the English corpus is constructed by extracting clinical finding pairs in SNOMED CT, with hypernymy symptom pairs as positive instances, and the model is trained by an adaptive learning rate method AdaDelta, page 4, Section IV. Computational Results, Subsections A. Datasets and B. Experimental settings, page 1034, see Section III. pages 1032 and 1033 for details of the artificial neural network model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn by training an artificial neural network using the final list of hyponym-hypernym pairs as a training data set for reasons similar to those for claim 1.

Consider claim 18, Terryn does not, but Wang discloses the device is further caused to run the artificial neural network in inference phase to identify a hypernym given a new electronic text (running the model on the test set, Table 1, page 1034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn such that the device is further caused to run the artificial neural network in inference phase to identify a hypernym given a new electronic text for reasons similar to those for claim 1.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rigouts Terryn, A., et al. (“Dutch Hypernym Detection: Does Decompounding Help?” In Proceedings of the second joint workshop on language and ontology & terminology and knowledge structures, 2016), herein referred to as “Terryn” in view of Wang et al. (“An Attention-based Bi-GRU-CapsNet Model for Hypernymy Detection between Compound Entities”. 2018 IEEE International Conference on Bioinformatics and Biomedicine, December 3-6, 2018), in further view of Lee et al. (2018/0336183).


Consider claim 7, Terryn and Wang do not, but Lee discloses the sequence-to-sequence artificial neural network is a long short term memory (LSTM) (LSTM, [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn and Wang such that the sequence-to-sequence artificial neural network is a long short term memory in order to allow better similarity comparisons, as suggested by Lee ([0002]).


Consider claim 15, Terryn and Wang do not, but Lee discloses the sequence-to-sequence artificial neural network is a long short term memory (LSTM) (LSTM, [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Terryn and Wang such that the sequence-to-sequence artificial neural network is a long short term memory for reasons similar to those for claim 7.


Allowable Subject Matter
Claims 5, 8, 9, 13, 16, 17, and 20 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.


The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:
Consider claim 5, the prior art does not fairly teach or suggest “…performing a transitive closure technique on the final super-term-sub-term glossary and the final list of hyponym-hypernym pairs to extract at least one additional hyponym-hypernym pair; and adding the extracted at least one additional hyponym-hypernym pair to the final list of hyponym-hypernym pairs.” Claim 13 recites similar limitations.

Consider claim 8, the prior art does not fairly teach or suggest “…applying noun phrases extracted from the corpus to the trained sequence-to-sequence artificial neural network to infer at least one new hypernym-hyponym pair, not in the final list of hyponym-hypernym pairs. Claims 16 and 20 recite similar limitations. Claims 9 and 17 further limit the allowable subject matter of parent claims 8 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7546235 Brockett discloses unsupervised learning of paraphrase/translation alternations
US 11227128 Min discloses linguistically rich cross-lingual text event embeddings
US 9235812 Scholtes discloses automatic document classification in ediscovery, compliance and legacy information clean-up
US 20180189269 Quirk discloses graph long short term memory for syntactic relationship discovery
US 20160148096 Bornea discloses extraction of semantic relations using distributional relation detection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    05/03/22